Citation Nr: 0719167	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1989 to November 1990.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma which, in part, denied the veteran's claim 
for entitlement to TDIU.  The veteran filed a notice of 
disagreement in regards to the August 2004 rating decision.  
He requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2005 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in February 2005.

In March 2007 the veteran presented sworn testimony during a 
personal hearing, held by means of video teleconferencing, 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  At that time the veteran 
submitted additional evidence with a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2006); see also the 
March 2007 hearing transcript, page 3.  

Issues not on appeal

In an August 2005 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
bilateral hip condition, a left knee condition and a foot 
condition.  To the Board's knowledge, the veteran has not 
disagreed with that decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

FINDING OF FACT

The medical and other evidence of record demonstrates that 
the veteran's service-connected L-3 fracture residuals and 
associated major depression, which are his only service-
connected disabilities, render him unable to secure or follow 
a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
TDIU claim in March 2004.  The letter appears to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter or VA's development of 
the claim in light of the fact that the Board is granting the 
claim.  Any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.  
Cf. 38 C.F.R. § 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated February 23, 2007.  
As discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).
Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The veteran is service-connected for major depression, which 
is currently 70 percent disabling; and L-3 facture residuals, 
which are currently 40 percent disabling.  These are his only 
service-connected disabilities.  The combined disability 
rating s 80 percent.  The assigned 70 percent rating for the 
service-connected major depression meets the criteria for 
schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) 
(2006).  

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.  

The veteran has testified that he is incapable of any sort of 
physical labor due to his service-connected low back 
disability, and that his service-connected depression causes 
him to get irritable when dealing with others.  See the March 
2007 hearing transcript, page 5.  In support of his 
contentions, the veteran recently submitted a November 2003 
report from VA Vocational Rehabilitation Panel, which 
concluded the following with respect to the veteran's 
employability:

[The veteran] is not feasible for employment at 
this time due to his service-connected disability 
which is mental and physical.  While his physical 
and mental condition does not permit training, it 
does not appear that the veteran could maintain a 
position even if he was provided training.  He is 
socially isolated at present except for family 
members.  At this time, due to the veteran's 
health, it is not feasible for him to train to 
become employed.  His medical condition does not 
support training or employment at this time.

This conclusion is consistent with the objective evidence of 
record, to include numerous VA outpatient records which 
demonstrate the veteran's continuous complaints of severe 
back pain and an April 2004 VA fee-basis examination report 
which indicates the veteran "has difficulty establishing and 
maintaining effective work and social relationships because 
of impatience and irritability."  

Additionally, an April 2003 report from R.E.B., Jr., M.D., 
assigned a Global Assessment of Functioning (GAF) score of 
42, which is indicative of serious occupational impairment; 
and a report from G.S.J., D.O., dated in April 2002 notes 
that the "effects of this [low back] condition on the 
veteran's usual occupation is apparently severe."  

Finally, the Board notes that the veteran is currently taking 
substantial doses of painkillers, muscle relaxants and anti-
depression medication for his service-connected disabilities, 
all which undoubtedly affect his occupational functioning.  
See the March 2007 hearing transcript at 6-7.

In short, the medical and other evidence of record indicates 
that the veteran's service-connected low back disability and 
depression are productive of serious symptomatology which can 
be said to preclude employability.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).

In conclusion, for the reasons and bases expressed above the 
Board finds that the veteran's claim for TDIU is warranted on 
a schedular basis.  The benefit sought on appeal is 
accordingly granted.



ORDER

Entitlement to TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


